Mitchell, J.
All of defendants’ assignments of error rest entirely upon the assumption that it appeared from the pleadings that a judgment on the merits had 'been rendered in a former suit between the same parties for the same cause of action. That this assumption is erroneous is apparent from an inspection of the pleadings, because (1) the reply puts in issue the allegation of the answer that the former suit was for the same cause of action; (2) the judgment-roll, which is set out in the answer, shows affirmatively that, although both suits may have related to the same transaction or subject-matter, yet the causes of action were not the same.
Order affirmed.